Citation Nr: 1436116	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  98-19 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a multi-level back condition. 

3. Entitlement to service connection for bilateral heel spurs and multiple joint arthralgias. 

4. Entitlement to service connection for pes planus (flat feet), hallux valgus and hammertoes, bilateral.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served in the Georgia Army National Guard from October 1980 to July 1981 with a period of active duty for training (ACDUTRA) from April 1981 to June 1981.

This case came before the Board of Veterans' Appeals (Board) on appeal from a March 1998 rating decision rendered by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Los Angeles, California.

In June 2005, the Board affirmed the RO's rating decision.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In August 2007, based on a Joint Motion For Remand (JMR), the Court issued an Order remanding the matter to the Board for readjudication consistent with the JMR.  The Board, in a May 2008 decision, remanded the four claims to the RO via the Appeals Management Center (AMC) for further development, including obtaining service personnel records and a March 2003 psychological evaluation, and readjudication.  The requested actions were completed and the claim was readjudicated by the RO in a December 2012 Supplemental Statement of the Case.  The matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

By filing a June 2011 notice of disagreement (NOD), the Veteran initiated an appeal with respect to seven issues (including claims for an increased rating, entitlement to service connection for several alleged disabilities, and several claims under 38 U.S.C. § 1151) which were adjudicated by the RO in an August 2011 rating decision.  In response to the NOD, the RO issued a March 2014 statement of the case (SOC).  Thereafter, the Veteran did not file a timely substantive appeal with respect to those issues, so the RO's decision became final and the Board has no jurisdiction over them at this time.  See 38 C.F.R. §§ 20.101, 20.200, 20.202, 20.304.

The Board notes that, in an August 2013 Rating Decision, the RO indicated that it was deferring decision on a total disability rating due to individual unemployability based on service-connected disabilities (TDIU) because an increased rating claim was then on appeal.  Because, as noted above, no action was taken after the March 2014 SSOC to perfect an appeal of that claim, the Board does not have jurisdiction of that claim or the related TDIU claim explicitly raised by the Veteran.

The issue of entitlement to TDIU has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  The Veteran does not currently suffer from PTSD as that disorder is defined under the applicable diagnostic criteria.

2.  None of the acquired psychiatric disorders with which the Veteran has been diagnosed, namely, depression, affective disorder and schizoid personality, had onset during a period of qualifying ACDUTRA or INACDUTRA and none of them are otherwise due to an injury or disease while the Veteran was performing ACDUTRA or INACDUTRA.

3.  The Veteran's current back disability is not due to an injury or disease incurred or aggravated while performing ACDUTRA or to an injury incurred or aggravated while performing INACDUTRA.

4.  The Veteran's current bilateral heel spurs and multiple joint arthralgias, diagnosed as bilateral calcaneal spurs, are not due to an injury or disease incurred or aggravated while performing ACDUTRA or to an injury incurred or aggravated while performing INACDUTRA.

5.  The Veteran's current bilateral pes planus, hallux valgus and hammertoes, are not due to an injury or disease incurred or aggravated while performing ACDUTRA or to an injury incurred or aggravated while performing INACDUTRA.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, including, PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2013).

2.  The criteria for service connection for a multi-level back condition have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2013).

3.  The criteria for service connection for bilateral heel spurs and multiple joint arthralgias have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.303, 3.304, 3.306 (2013).

4.  The criteria for service connection for bilateral pes planus, hallux valgus and hammertoes have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Veteran Status

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "Active military service" is defined by VA law and regulations.

Active military, naval, or air service includes active duty as well as any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  See 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred, or aggravated, while performing ACDUTRA or from injury (but not disease) incurred or aggravated while performing INACDUTRA.

 The Veteran served in the National Guard from October 23, 1980 to July 7, 1981 with a period of ACDUTRA from April 20, 1981, to June 22, 1981.  See January 2011 Letter from Georgia Army National Guard (with attachment showing entry into ACDUTRA); June 1981 Orders (documenting release from ACDUTRA).  National Guard service generally includes periods of ACDUTRA and/or INACDUTRA.  ACDUTRA includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c).  INACDUTRA includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23)(C); 38 C.F.R. § 3.6(d).

The fact that a claimant may have established status as a "Veteran" for purposes of some periods of service (e.g., a period of active duty) does not obviate the need to establish that the claimant is also a "Veteran" for purposes of the period of ACDUTRA or INACDUTRA where the claim for benefits is premised on that periods of ACDUTRA OR INACDUTRA.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  The claimant bears the burden of establishing Veteran status during periods of ACDUTRA or INACDUTRA.  See, e.g., Donnellan v. Shinseki, 24 Vet. App. 167, 174-75 (2010).

The Veteran is service-connected for a left knee disability incurred during the April to June 1981 period of ACDUTRA under 38 C.F.R. § 3.6(c) which qualifies as "active" service and confers "Veteran status" for that period of ACDUTRA.  38 U.S.C. §§ 101(2), (22), (24); 38 C.F.R. § 3.6(a).

Principles of Service Connection

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Further, where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  The Veteran's claims relate to PTSD, an acquired psychiatric disability (other than PTSD), heel spurs, multiple joint arthralgias, flat feet, hallux valgus and second hammer toes.  The mental health conditions with which the Veteran has been diagnosed (discussed in full below) are not "psychoses" under the regulations, so are not included in the list of chronic diseases under 38 C.F.R. § 3.309(a).  Therefore, the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology do not apply to those conditions.  There is some indication in the record that the Veteran has been diagnosed with arthritis of his spine and feet.  Therefore, the Board will consider continuity of symptomatology with respect to his back and feet.

For disabilities that are not service-connected under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  See Walker, 708 F.3d at 1338-39.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

PTSD

The Veteran contends that he is entitled to service connection for PTSD which, he claims, is due to his experiences during his service in the National Guard.  See, e.g., April 1997 VA Examination (documenting Veteran's contentions).  The Veteran does not contend that he was diagnosed with PTSD during his active military service, nor do his service treatment records indicate that he had PTSD during active service.  See, e.g., May 1981 Psychiatric Evaluation ("No significant psychiatric disorder."); April 1997 VA Examination (documenting Veteran's statements that he had not received psychiatric treatment prior to losing his job in 1993).  The Board finds that the Veteran did not have PTSD during his National Guard service, including during his period of ACDUTRA, or at separation.  The dispositive question, then, is whether he has PTSD at any point during the appeal period.

The Board finds, in the circumstances of this case, that the Veteran is not competent to diagnose or determine the etiology of his psychiatric symptoms.  The Veteran lacks the medical training and expertise needed to provide a complex medical opinion such as diagnosing a mental health condition and determining the etiology of an acquired psychiatric disorder where multiple post-service stressors are present and the subjective symptoms may be due to any number of underlying psychiatric conditions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant."); see also 38 C.F.R. § 4.125(a).

The Veteran underwent two psychological evaluations in April of 1997.  The earlier evaluation provided some indication that the Veteran may have PTSD.  See April 1997 Psychiatric Evaluation ("Results suggest the Veteran will meet diagnostic criteria for post-traumatic stress disorder.").  However, the psychologist reporting those results also noted that the PTSD evaluation "should be viewed with caution" because additional diagnostic testing indicated that the Veteran was exaggerating his symptoms.  The Veteran was provided with a VA examination shortly thereafter.

The April 1997 VA examiner concluded that the Veteran's symptoms did not meet the DSM-IV criteria for a diagnosis of PTSD.  38 C.F.R. § 4.125(a) (directing that, for VA compensation purposes, the diagnosis of a mental disorder must conform to DSM-IV).  Instead, the VA examiner diagnosed, on Axis I, "dysthymic disorder" (mild depression) and, on Axis II, schizoid personality.  See April 1997 VA Examination Report.  The VA examiner explained the factual basis for his conclusions and the Board finds that the VA examiner's opinion that the Veteran does not have PTSD has significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Moreover, the April 1997 VA examiner's conclusions are consistent with psychological evaluations provided for social security disability purposes.  See April 1994 Psychological Evaluation (diagnosing "Major Depression, Single Episode, Mild"); June 1994 Comprehensive Medical-Legal Evaluation ("Adjustment Disorder" and "Psychological Factors Affecting Physical Condition"); March 2003 Summary Report of Psychiatric Evaluation (containing no diagnosis of any disorder, though suggesting depression).  Both 1994 evaluations resulted in an opinion that the Veteran's psychiatric problems were mild, due to recent stressors including, most significantly, the Veteran's then-recent unemployment, and likely to improve.  In fact, the record shows little subsequent mental health treatment and none for PTSD.

The Board finds that the tentative April 1997 evaluation "suggest[ing]" that the Veteran might meet the DSM-IV criteria is outweighed by the other mental health evidence of record, including the April 1997 VA examination explicitly ruling out PTSD.  There is no other medical evidence suggesting that the Veteran's symptomatology met the DSM-IV criteria for a diagnosis of PTSD at any point during the appeal period.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  Accordingly, because the Board finds that the Veteran does not has not had a disability consisting of PTSD diagnosed according to the DSM-IV criteria at any point during the appeal period, the criteria for establishing service connection for PTSD have not been met.  38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim."); 38 C.F.R. § 4.125(a); see also Gilpin v. West, 155 F.3d 1353, 1355 (Fed. Cir. 1998).

The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Entitlement to service connection for PTSD is denied.

Acquired Psychiatric Disability Other Than PTSD

While the Veteran has claimed entitlement to service connection for PTSD, the Board is obligated to address any diagnosed mental health conditions arising from the symptoms on which his PTSD claim was based.  Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).  As discussed above, the Veteran has variously been diagnosed with depression, affective disorder, and schizoid personality.  As also discussed above, these conditions were diagnosed many years after his National Guard service, his service treatment records (including a psychiatric evaluation during his single ACDUTRA period) contain no indication of psychiatric problems, and there is substantial mental health evidence that the Veteran's later-diagnosed mental health conditions arose as a result of post-military job stress and subsequent unemployment in 1993.  On the latter point, the Board places particular weight on the April 1994 evaluations, including the statements of the Veteran recorded therein, conducted in connection with civilian disability claims.  See April 1994 Psychological Evaluation (noting no prior mental health treatment and onset of symptoms during his most recent employment that ended in 1993); June 1994 Comprehensive Medical-Legal Evaluation (noting no prior mental health treatment and onset of symptoms in 1991); see also March 2003 Summary Report of Psychiatric Evaluation (connecting the Veteran's depression to his diabetes).

While the Veteran suggested to the April 1997 VA examiner that his symptoms are related to his experiences during his National Guard service, his service treatment records and his prior, post-service statements to mental health professionals are against those assertions.  See Caluza, 7 Vet. App. at 511-12; Cartright, 2 Vet. App. at 25 (interest may affect the credibility of testimony).  No mental health professional has opined that the Veteran's diagnosed mental conditions are related to his service and, as noted above, the Veteran is not competent to opine on the diagnosis or etiology of his mental health symptoms.  See Jandreau, 492 F.3d at 1376-77; Clemons, 23 Vet. App. at 6.  The conclusions that there was no in-service manifestation and that there is otherwise no etiological connection are bolstered by the fact that the Veteran first sought treatment for and was first diagnosed with a mental health condition many years after his discharge from the National Guard.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The weight of the evidence is against finding that the Veteran suffered any psychiatric injury or disease during his National Guard service, including particularly during his period of ACDUTRA from April to June 1981.  The weight of the evidence is also against finding that the later diagnosed conditions (depression, affective disorder) were related to any period of his active service.  The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD necessarily fails to meet both the required in-service and nexus elements.  Shedden, 381 F.3d at 1167; 38 C.F.R. §§ 3.6, 3.303, 3.304.

The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD is denied.

Multi-level Back Condition

The Veteran claims entitlement to service connection for an unspecified, multi-level back condition.  The Board has previously discussed the Veteran's National Guard service and the fact that service connection may be granted for disability resulting from disease or injury incurred, or aggravated, while performing ACDUTRA or from injury (but not disease) incurred or aggravated while performing INACDUTRA.

The Veteran has not alleged and his service records are against finding that he had a pre-existing back condition, therefore, the principles of aggravation are not relevant to this claim.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.306.  He has also not alleged any specific injury or disease incurred while performing ACDUTRA or any injury incurred while performing INACDUTRA.  A review of his service records reveals no complaint of any injury to his back nor any disease affecting his back at any point prior to or during his service in the National Guard.  See, generally, Service Treatment Records attached to June 2009 Letter from Georgia Army National Guard.

The Veteran's medical records first document complaints of and treatment for a back condition subsequent to a June 1995 motor vehicle accident.  See August 1995 Chiropractic Treatment Report (indicating no prior trauma, no abnormalities on x-rays, and all symptoms related to motor vehicle accident).  This evidence that the Veteran's first back problems began in 1995 is consistent with an earlier medical examination that found full range of motion and otherwise failed to disclose any abnormalities.  See September 1994 Internal Medicine Evaluation (conducted in connection with SSA disability claim).  These medical records tend to establish that the onset of the Veteran's back trouble was in 1995, rather than any injury or disease incurred while performing ACDUTRA or (injury only) INACDUTRA.  The passage of over a decade between the Veteran's National Guard service and his first complaints of back symptoms also weighs against any claim that any present back condition is due to a disease or injury during his period of National Guard service.  Maxson, 230 F.3d at 1333.  

The greater weight of the evidence is against finding that the Veteran incurred any injury or disease to his back during his National Guard service, i.e. periods of INACDUTRA and ACDUTRA, and, therefore, the criteria for entitlement to service connection for a back condition are not met.  Shedden, 381 F.3d at 1167; 38 C.F.R. §§ 3.6, 3.303, 3.304.  The finding that the Veteran first experienced symptoms of a back condition more than ten years after his discharge, and subsequent to a 1995 motor vehicle accident, also disposes of any claim based on manifestation within the applicable presumptive period or a continuity of symptomatology since discharge.  38 C.F.R. §§ 3.303(b), 3.307.

The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Entitlement to service connection for a multi-level back condition is denied.

Feet Conditions

The Veteran's claims of entitlement to service connection for bilateral heel spurs and multiple joint arthralgias and for bilateral pes planus, hallux valgus and hammertoes fail because the evidence of record does not establish an injury or disease incurred or aggravated while performing ACDUTRA nor an injury incurred while performing INACDUTRA.

The Veteran has been diagnosed during the appeal period with bilateral calcaneal spurs, pes planus, hallux valgus, and hammertoes.  See, e.g., December 2011 VA Examination Report.  The Board also notes that the Veteran underwent reparative surgery on his left calcaneus in 2002.  The Veteran had various complications that are not relevant to this appeal, but the surgery and the fact of later complications are noted for completeness of the discussion.

The Veteran was diagnosed with pes planus and hallux valgus prior to his service in the National Guard.  See October 1980 Enlistment Examination (originally dated July 1980).  Therefore, the question at issue with respect to those conditions is whether they were aggravated while the Veteran performed INACDUTRA or ACDUTRA.  38 C.F.R. §§ 3.6, 3.306.  "Aggravation" is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.  See 38 C.F.R. § 3.306.

The service treatment records do reveal a May 1981 complaint of and treatment for left foot pain, as well as left knee pain, subsequent to an eight mile march.  The treating medical professional assessed metatarsalgia and pes planus with bilateral blisters and callouses.  The Veteran returned several days later for follow-up treatment, but only complained of left knee pain.  The record contains no other indications of any incurrence or aggravation of any injury or disease of the feet during the Veteran's National Guard service.  With respect to the pre-existing pes planus and hallux valgus, the quickly resolved episode in May 1981 indicates a temporary flare-up of the pre-existing conditions rather than aggravation of them.

VA scheduled an examination of the Veteran's feet to assist in developing his claims.  The VA examiner found that the May 1981 incident did not aggravate the Veteran's previously diagnosed pes planus and hallux valgus.  See December 2011 Report of VA Examination.  The examiner thoroughly reviewed the Veteran's service treatment records and subsequent medical records, noting that the record contains no complaints of foot symptoms for more than ten years after the May 1981 incident during ACDUTRA.  The examiner also noted that the Veteran was able to maintain gainful employment during these post-service years.  When the Veteran did seek treatment for complaints of foot symptoms, he was diagnosed with congenitally deformed ankles and bilateral pes planus.  The Board finds that the examiner's opinion with respect to aggravation merits significant probative value.  See Nieves-Rodriguez, 22 Vet. App. at 304.

There is no medical evidence indicating that the Veteran's pre-existing bilateral pes planus and hallux valgus were aggravated while he performed ACDUTRA or INACDUTRA.  The delay of ten years in seeking any further treatment also weighs against finding a connection between the May 1981 incident and the later increase in symptoms.  Maxson, 230 F.3d at 1333.

The Board finds, in the circumstances of this case, that the Veteran's own opinion that his pre-existing foot conditions were aggravated the May 1981 incident while performing ACDUTRA is not competent evidence of aggravation or the etiology of his current foot problems.  The Veteran lacks the medical training and expertise needed to diagnose symptoms of the feet and ankles, particularly where there are pre-existing conditions, he has multiple co-existing health issues, and the increase in symptoms subsided for ten years before again requiring medical treatment.  See Jandreau, 492 F.3d at 1376-77.

For these reasons, the Board finds that the weight of the evidence is against any conclusion that the Veteran's pre-existing pes planus and hallux valgus were aggravated during the Veteran's National Guard service (including all periods of ACDUTRA and INACDUTRA).

The Board also finds that the above-described evidence, including especially the lack of any diagnosis in service and an initial diagnosis more than ten years after his discharge and after occupational stress on his feet, weighs heavily against finding that those other claimed foot conditions, including calcaneal spurs and hammertoes, were incurred while performing ACDUTRA or INACDUTRA.  As noted above, the May 1981 complaints of left foot pain apparently resolved within days and the Veteran did not seek further treatment and had no further complaints related to foot symptoms for at least ten years.  The VA examiner's December 2011 opinion also weighs against finding that the May 1981 incident resulted in the incurrence of any injury or disease of the feet, rather than a temporary flare-up of the pre-existing conditions.  She specifically indicates that the May 1981 complaints resolved without complication and without long-term effect.  For instance, in addition to the reasoning summarized above, the examiner specifically noted that the Veteran does not currently suffer from metatarsalgia.   See December 2011 VA Examination Report.

There is no other indication in the record of any injury or disease affecting the Veteran's feet during his National Guard service and, as noted, the only medical evidence is against finding a connection between his National Guard service and the later foot trouble.  The Veteran's own opinion is, as noted above, not competent evidence of a connection between the May 1981 incident and his foot problems decades later.  See Jandreau, 492 F.3d at 1376-77.

The Board finds, by a preponderance of the evidence, that the Veteran's diagnosed bilateral calcaneal spurs and hammertoes were not incurred while performing ACDUTRA or INACDUTRA.  38 C.F.R. §§ 3.6, 3.303, 3.304.  The evidence is against finding that the in-service and the nexus elements of a service-connection claim have been met.  Shedden, 381 F.3d at 1167.  The finding that the Veteran's May 1981 foot symptoms resolved within days and he did not again experience foot symptoms for more than ten years after his discharge disposes of any claim based on manifestation within the applicable presumptive period or a continuity of symptomatology since discharge.  38 C.F.R. §§ 3.303(b), 3.307.

The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Entitlement to service connection for bilateral heel spurs and multiple joint arthralgias is denied.  Likewise, entitlement to service connection for bilateral pes planus, hallux valgus and hammertoes is denied.

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA provided multiple notice letters in connection with the initial adjudication of the claims on appeal.  The matter was remanded by Board in May 2008, pursuant to the JMR discussed in the introduction, for further notice and development.  Additional notice was then provided to the Veteran in June and November 2010 with respect to the elements of the claims on appeal and the evidence needed to establish entitlement as well as in December 2010 regarding his service records.  The notice was provided prior to the readjudication of his claims in the December 2012 supplemental statement of the case.  The Veteran has also received numerous additional notice letters apprising him of the elements of his claims and the evidence necessary to establish those elements, as well as the assistance available to him.  The contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Board concludes that VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, Social Security Administration records, private treatment records, and VA treatment records.  The Board's May 2008 remand specifically required the RO to attempt to obtain a complete copy of the report of the Veteran's psychological evaluation conducted in March 2003 by the California Department of Social Services.  To that end, the RO sent a September 2009 letter requesting his authorization for release of the records by that department.  The RO did not receive a response.  The Board finds that the RO made reasonable efforts to comply with the order of remand, but failed to obtain necessary assistance from the Veteran.  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) ("Notwithstanding the duty to assist, it remains the claimant's responsibility to submit evidence to support his claim."); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.").  

With respect to verifying the Veteran's dates of service and obtaining his service personnel records, the file contains documentation of his enlistment in October 1980 and his discharge in July 1981, as well as verification of ACDUTRA from April to June 1981.  The claims file also contains service treatment records document his enlistment examination, in-service examinations, and in-service treatment.  These documents were all obtained and associated with the file after and in compliance with the May 2008 remand.  The service personnel records are not obviously incomplete, but, to ensure no additional records exist, the RO made multiple inquiries and received negative responses.  See, e.g., January 2011 Response Letter from the Georgia Army National Guard; January 2011 Formal Finding of Unavailability of Service Treatment Records.  The Board finds that the RO complied with its May 2008 order of remand and has made every reasonable attempt to locate any and all outstanding service records.  38 C.F.R. § 3.159(c).  The RO notified the Veteran of its attempts to obtain additional service records.

The Veteran has not identified any other relevant records aside from those that are already in evidence.  The Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

VA also satisfied its duty to provide a medical examination.  The Veteran had a VA examination with respect to his mental health in April 2007.  The record also contains additional mental health evaluations from May 1981, April 1994, June 1994, and April 1997 (an evaluation) and a summary of a March 2003 psychiatric evaluation.  The examination was adequate as the VA examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided a sufficient discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Veteran has not alleged that the examination was inadequate.  The Board also explicitly finds that, together with the other examinations noted above, the medical evidence is sufficient to determine the merits of the Veteran's claimed of entitlement to service connection for an acquired psychiatric disorder.  See 38 U.C.S. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79, 85-86 (2006).

With respect to the back claim, as discussed in the merits section, the evidence fails to establish an in-service injury or disease related to his back during his National Guard service.  McLendon, 20 Vet. App. at 85-86.  In addition, while the threshold is "low", the "association" element is not met with respect to the back claim.  Id.  For both of these reasons, no VA examination was required.  Id.

The Veteran underwent a VA examination with respect to his feet in November 2011.  That examination was adequate because, as discussed in more detail in the merits section, the VA examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided a sufficient discussion of relevant symptomatology and diagnoses.  See Stefl, 21 Vet. App. at 123-24.  The Veteran has not alleged otherwise. 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.

Entitlement to service connection for a multi-level back condition is denied. 

Entitlement to service connection for bilateral heel spurs and multiple joint arthralgias is denied. 

Entitlement to service connection for pes planus, hallux valgus and hammertoes, bilateral, is denied.




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


